Citation Nr: 1750304	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  05-17 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.  

2.  Entitlement to service connection for radiculopathy of the right lower extremity.  

3.  Entitlement to service connection for obstructive sleep apnea.  

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1972 and from October 1990 to June 1991.  He also had periods of active duty for training and inactive duty for training with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in June 2009.  Since the VLJ who conducted the June 2009 hearing is no longer employed by the Board, the Veteran was given an opportunity to exercise his right to testify at a new hearing before another VLJ.  The Veteran provided testimony at a videoconference hearing before the undersigned Acting VLJ in June 2012.  Transcripts of both hearings are of record. 

The Board issued a decision in May 2016 that in relevant part denied service connection for the claims listed on the title page.  The Veteran appealed the Board's denial of those claims to the United States Court of Appeals for Veterans Claims (Court).  By August 2017 Order, the Court vacated the portion of the Board's May 2016 decision that denied service connection for the claims listed on the title page and remanded the matter to the Board for compliance with instructions contained in a Joint Motion for Partial Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Given the findings in the Joint Motion, the claims for service connection for a bilateral eye disorder, radiculopathy, and obstructive sleep apnea must be remanded.  

Regarding the bilateral eye disorder claim, clarification from the examiner who conducted the August 2013 VA examination is needed regarding an internal inconsistency in the examination report.  In providing such clarification, the August 2013 VA examiner should also provide rationale for any opinion expressed.  

Regarding the radiculopathy claim, a medical evaluation is needed to determine whether the Veteran has, or has had, radiculopathy of the right lower extremity during the period of the claim.  

Regarding the obstructive sleep apnea claim, clarification from the examiner who conducted the August 2013 VA examination is needed to determine whether the Veteran's reported history of enlarged tonsils, even if they were not present on examination, could have caused or aggravated his obstructive sleep apnea.  In addition, the Veteran has submitted evidence suggesting a link between the sleep apnea and the service-connected post-traumatic stress disorder (PTSD) such that the clarified opinion should also address this purported link.  

Regarding the hypertension claim, a review of the record reveals that a private medical statement was associated with the record in August 2016, after the most recent adjudication by the AOJ.  The Veteran has not waived his right to have the foregoing evidence initially considered by the originating agency.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the August 2013 examination of the Veteran's eyes.  If that examiner is not available, the opinion should be obtained from another qualified examiner.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled. 

The examiner is asked to explain a discrepancy in the August 2013 VA examination report regarding whether the diagnosed nuclear sclerosis cataract was less likely than not incurred in or caused by the Veteran's military service, or whether it is at "least as likely as not related" to military service.  The examiner must provide a complete rationale for all opinions and conclusions reached based on the examiner's clinical experience, medical expertise, and established medical principles.  

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to clarify whether he has lumbar radiculopathy of the right lower extremity.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies are to be performed. 

The examiner must provide a complete rationale for all opinions and conclusions reached based on the examiner's clinical experience, medical expertise, and established medical principles, and with particular discussion of the VA treatment records dated in August 2012 and January 2013 that contain a clinical impression of "suspected chronic L5, S1 radiculopathy, improved."

3.  Return the claims file to the examiner who conducted the August 2013 sleep apnea examination.  If that examiner is not available, the opinion should be obtained from another qualified examiner.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled. 

The examiner must provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's reported history of enlarged tonsils, even if they were not present on examination, could have caused or aggravated his obstructive sleep apnea.  The examiner must provide a complete rationale for all opinions and conclusions reached based on the examiner's clinical experience, medical expertise, and established medical principles.

The examiner must also provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's service-connected PTSD caused or aggravated his obstructive sleep apnea.  The examiner must provide a complete rationale for all opinions and conclusions reached based on the examiner's clinical experience, medical expertise, and established medical principles, and with particular discussion of the August 2016 private medical statement reporting a link between PTSD and sleep apnea and the National Gulf War Resource Center article (associated with the record in June 2016) reporting that there are medical studies showing a "strong link" between PTSD and sleep apnea.  

5.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated, with consideration of all evidence associated with the record since the August 2013 supplemental statement of the case.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




